              Case 3:19-cr-00105-RS Document 63 Filed 07/29/20 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
                                              –ooo–
11
12    UNITED STATES OF AMERICA,                    No. CR. 19-0105-RS-1

13                    Plaintiff,
                                                   STIPULATION AND PROPOSED
14                                                 ORDER TO PERMIT OUT-OF-
      vs.                                          DISTRICT TRAVEL
15                                                 ____________________________

16    ERICH SCHOENWISNER,

17                    Defendant
                                               /
18
            Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
19
     Pollock, and Assistant United States Attorney Jonathan Lee, hereby stipulate that Mr.
20
     Schoenwisner’s bond be modified to permit his travel to the EDCA for purposes of work
21
     and vacations.
22
23   Date: July 28, 2020                              Respectfully submitted,
24
25                                                    __________/s/_____________
                                                      RANDY SUE POLLOCK
26                                                    Counsel for Defendant
                                                      Erich Schoenwisner
27
28
               Case 3:19-cr-00105-RS Document 63 Filed 07/29/20 Page 2 of 2



 1
     Date: July 28, 2020                       _________/s/_______________
 2                                             JONATHAN LEE
                                               Assistant United States Attorney
 3
 4
 5   SO ORDERED:                               ________________________
                                               JOSEPH C. SPERO
 6                                             Chief, United States Magistrate Judge
 7   Dated: July 29, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                       2
